Citation Nr: 1437561	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for stroke, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and February 2008 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  The April 2003 rating decision denied service connection for stroke.

By way of background, a February 2008 rating action declined to reopen the claim of service connection for hypertension.  The Veteran timely filed a notice of disagreement in April 2008 and the RO issued another rating action in October 2010 declining to reopen the claim.  However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), this is insufficient as the claim may only be resolved by appellate adjudication.  The RO finally issued a Statement of the Case in May 2011 and the Veteran timely perfected an appeal.  Thus the Board finds that the February 2008 rating action is the proper determination certified for appellate review.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

The issue of entitlement to service connection for stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A Board decision issued in September 2006 denied service connection for hypertension.

2.  The evidence received since the September 2006 Board decision is cumulative and redundant of evidence already of record.



CONCLUSIONS OF LAW

1.  The September 2006 Board decision that denied service connection for hypertension is final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002 and Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2007 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The same letter also met the Kent requirements, stating that the claim of entitlement to service connection for hypertension was previously denied because "a thorough review of your service medical records were entirely negative for any mention of, or treatment for, hypertension or high blood pressure" and that evidence relating to these facts would be necessary to reopen the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, lay statements, VA examination reports, and VA and private treatment records have been obtained.

In May 2013, the Veteran identified private physician Dr. Hernandez as the primary care provider for all of his treatment, without identifying any dates or disabilities.  Not all medical records must be sought, but only those that are relevant to the Veteran's claim.  To conclude that all medical records are relevant would render the word relevant superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Here, the Veteran's current disability of hypertension is not an unestablished fact necessary to substantiate the claim.  Moreover, there is no indication that Dr. Hernandez's treatment records are relevant to whether the Veteran had hypertension in service, which is the unestablished fact necessary to substantiate the claim.  Thus, there is no indication that Dr. Hernandez's records have a reasonable possibility of helping to substantiate the Veteran's claim and the Board finds that they are not relevant.  It is therefore unnecessary to obtain them.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been afforded a new VA examination in response to his request to reopen the claim of entitlement to service connection for hypertension; however, the Board finds that no such examination is required in this case.  For claims to reopen, VA has no obligation to provide a VA examination until new and material evidence has been presented.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2013).  As the Board concludes below, no new and material evidence has been presented in this case, and the claim is not reopened.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits.

II.  Analysis

A Board decision issued in September 2006 denied entitlement to service connection for hypertension on the basis that new and material evidence was not received to reopen the claim.  The September 2006 decision is final.  38 U.S.C.A. § 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, where, as here, the prior final decision was a Board decision, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim. 

In making this determination, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Credibility of "new" evidence is to be presumed in making a reopening determination.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered in the final September 2006 denial consisted of the STRs; many duplicates of a January 1985 STR showing three blood pressure readings that do not meet the service connection criteria under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1); private medical records from the Methodist Hospital of Sacramento for a November 1992 intracerebral hemorrhage; VA treatment records dated February 1998 to January 2000 that showed a current diagnosis of clinically stable hypertension; a May 1993 VA general medical examination report; and numerous lay statements from the Veteran stating that he had high blood pressure and was diagnosed with hypertension before he separated from service.  The basis of the final denial was that no new and material evidence had been submitted to reopen the claim.  

The evidence submitted since the last final decision in September 2006 consists of the following:

* Duplicates of the January 1985 STR that was before the Board in September 2006.

* Numerous lay statements from the Veteran reiterating the argument that he had high blood pressure and was diagnosed with hypertension before he separated from service.

* VA treatment records dated from July 2008 to January 2010 reflecting a current diagnosis of hypertension.

The Board finds that none of this evidence is "new" under 38 C.F.R. § 3.156(a).  The STRs were previously submitted to agency decision makers.  Neither the lay statements nor the VA treatment records showing a current diagnosis of hypertension put forth new evidence or argument that was not before the Board in September 2006; therefore they are cumulative and redundant of the evidence of record at the time of the last prior final denial.  

Based on the foregoing, the Board concludes that the evidence submitted since the September 2006 Board decision is not new and material and does not serve to reopen the Veteran's service connection claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied.


REMAND

In an April 2003 rating decision, the RO denied a claim of entitlement to service connection for stroke.  Notice of this decision was not mailed to the Veteran's correct address until September 2003, and in October 2003 he submitted a timely NOD.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  In February 2008 the RO issued another rating decision denying the claim.  However, under Jones, 619 F.3d 1368, this is insufficient as the claim may only be resolved by appellate adjudication.  As the Veteran timely filed an NOD in October 2003 and the RO failed to issue him an SOC, the matter remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolves the appeal.  Id.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 




Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to claim of entitlement to service connection for stroke, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


